Citation Nr: 0501978	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  03-09 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the veteran's cause 
of death. 

2.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35.

3.  Entitlement to a higher disability evaluation for the 
veteran's service-connected duodenal ulcer, rated 20 percent 
disabling, for the purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served periods of active duty in the Army from 
October 1940 to August 1945 and from October 1946 to February 
1962.  The veteran died on December [redacted], 2001.  The appellant 
is his surviving spouse.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision rendered by the No. 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND
 
The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5100 
et seq. (West  2002).  However, it is the RO's responsibility 
to ensure that all appropriate development is undertaken in 
this case.

Due to the invalidation of 38 C.F.R. § 19.9(a)(2) by the 
United States Court of Appeals for the Federal Circuit, this 
case must now be returned to the RO for additional 
development.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

In addition, the veteran's claims must be remanded to comply 
with Disabled American Veterans v. Sec'y of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003) under additional grounds.  
This case must be returned to the RO for initial 
consideration of the additional evidence submitted/obtained 
for the appellant's claims.  The RO must readjudicate the 
appellant's claims in light of the evidence received since 
the February 2003 statement of the case (SOC), including a VA 
treatment provider's statement submitted by the appellant in 
September 2003.  A waiver of RO consideration of this 
evidence is not of record.  Consequently, it must be referred 
to the RO for initial consideration.  See 38 C.F.R. § 20.1304 
(2004).
  
The issue of entitlement to Dependents' Educational 
Assistance under 38 U.S.C.A. Chapter 35 is inextricably 
intertwined with the issue of entitlement to service 
connection for the veteran's cause of death, and these issues 
must be considered together.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).  Consequently, the Board defers 
consideration of this issue pending the development requested 
below.

Finally, the Board notes that the veteran, at the time of his 
death, had an active appeal concerning the evaluation of his 
service-connected duodenal ulcer.  In the September 2002 
rating decision that is the basis of the current appeal, the 
RO also denied accrued benefits by continuing the 20 percent 
disability evaluation that had been in effect for duodenal 
ulcer, and the appellant was informed of the denial of 
accrued benefits in the September 19, 2002 letter informing 
her of the rating decision.  She did not include the denial 
of accrued benefits in her November 2002 notice of 
disagreement.  In written statements dated May 23, 2003, 
however, both she and her representative indicated that, in 
canceling her request for a hearing, she was not withdrawing 
her claim for DIC or accrued benefits.  The Board construes 
these written statements as a timely notice of disagreement 
with the denial of accrued benefits.  In Manlincon v. West, 
12 Vet. App. 238 (1999), the United States Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims, hereinafter the Court) held that when an appellant 
files a timely NOD and there is no statement of the case 
(SOC) issued, the Board should remand, rather than refer, the 
issue to the RO for the issuance of a SOC.  Consequently, the 
remand instructions below include instructions to issue an 
SOC concerning the denial of accrued benefits.

Accordingly, this case is REMANDED for the following:

1.  The RO should readjudicate the 
appellant's claims for entitlement to 
service connection for the veteran's 
cause of death and entitlement to 
Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35.  If these claims 
remain denied, the RO should issue a SSOC 
to the appellant and her representative, 
and they should be given an opportunity 
to respond, before the case is returned 
to the Board.  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits since February 
2003.  An appropriate period of time 
should be allowed for response.

2.  The RO should issue a statement of 
the case concerning the denial of accrued 
benefits by the rating decision of 
September 2002.  The appellant is hereby 
informed that she must submit a timely 
and adequate substantive appeal as to 
this issue for the issue to be before the 
Board on appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



